J-S41032-15

                                  2015 PA Super 178

MEGAN I. SHINAL AND ROBERT J.                     IN THE SUPERIOR COURT OF
SHINAL, HER HUSBAND                                     PENNSYLVANIA

                            Appellants

                       v.

STEVEN A. TOMS, M.D.,

                            Appellee                   No. 1714 MDA 2014


            Appeal from the Judgment Entered September 29, 2014
               In the Court of Common Pleas of Montour County
                      Civil Division at No(s): 588-CV-2009


BEFORE: ALLEN, J., LAZARUS, J., and PLATT, J.*

DISSENTING STATEMENT BY LAZARUS, J.:                  FILED AUGUST 25, 2015

        For the reasons set forth in Cordes v. Assocs. of Internal Med., 87

A.3d 829 (Pa. Super. 2014) (opinion in support of reversal by Wecht, J.;

opinion in support of reversal by Donohue, J.), I respectfully dissent.

        Accordingly, I would reverse the denial of Appellants’ post-verdict

motion, and remand this matter for a new trial.




____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.